IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 2036 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 23 DB 2014
           v.                   :
                                :            Attorney Registration No. 308095
BENJAMIN HART PERKEL,           :
                Respondent      :            (Philadelphia)


                                       ORDER


PER CURIAM


       AND NOW, this 27th day of May, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board dated May 1,

2015, the Joint Petition in Support of Discipline on Consent is hereby granted pursuant

to Pa.R.D.E. 215(g), and it is

       ORDERED that Benjamin Hart Perkel is suspended on consent from the Bar of

this Commonwealth for a period of two years retroactive to June 12, 2014, and he shall

comply with all the provisions of Pa.R.D.E. 217.